Opinion by
Judge Hines :
It appears that in September, 1862, Canada Gains was indebted to Frank Rains in a certain sum of money, due on account, and that after the death of Canada Gams his widow, Rebecca'Gains, executed to Rains a due bill for the amount of this debt, antedating it to the time of its creation. This was a complete novation, and certainly, so far as the estate of Canada Gains is concerned, released it. Whether the estate of Rebecca Gains, if any, would be liable we need not consider, as the pleadings present no such question.
The conveyance of the land by Lucinda Perkins to the appellant and his wife gave no title. At the time of the conveyance Mrs. Perkins was a feme covert and could not, therefore, convey whatever title she had without joining with her husband in the conveyance. The personal property set aside to the widow on the death of her husband became hers to do as she pleased, and whether set aside or not the property exempt from distribution became hers. .
The possession of Davis and wifej though the deed under which they hold is void, gives them title against all persons but the true owner,, and, therefore, such an interest as entitles them to prosecute the appeal.
Judgment reversed and cause remanded with directions for further proceedings consistent with this opinion. •